Citation Nr: 1723063	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer to include bladder cancer associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from October 1962 to March 1970 and March 1970 to April 1976.  His tour of duty included service in the Republic of Vietnam.  Among other accolades, the Veteran was awarded a Purple Heart.

This matter comes before the Board of Veteran's Appeals (Board) from an August 2014 Rating Decision by the Board of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the RO notified the Veteran of a proposed reduction in rating evaluation for residuals of prostate cancer to include bladder cancer associated with herbicide exposure from 100 percent to 40 percent disabling .  In January 2014,  the Veteran requested a hearing.  In July 2014, the Veteran testified before a hearing officer at the RO asserting entitlement to a higher rating, improper evaluation of his symptoms, and challenging the fairness of the VA examination.  The Veteran also requested a new VA examination.  A transcript of the hearing has been associated with the record.

In an August 2014 Rating Decision, the Veteran's evaluation for service connected residuals, prostate cancer to include, bladder cancer associated with herbicide exposure was reduced from 100 percent to 60 percent disabling.  The Veteran filed a Notice of Disagreement in September 2014.  In December 2014, the Veteran was afforded a new VA examination.  Upon review and evaluation of the examination report, the RO issued a Statement of the Case continuing the rating evaluation at 60 percent in February 2016.

The Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals in April 2016.  The matter was certified to the Board in July of the same year.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  From November 1, 2014, the Veteran's prostate cancer residuals included voiding dysfunction that required the use of absorbent pads that were changed more than four times per day.

2.  From November 1, 2014, the Veteran's prostate cancer residuals fail to evidence of edema, albuminuria, or generalized poor hear. 


CONCLUSIONS OF LAW

1.  From November 1 2014, the criteria for a rating in excess of 60 percent for the Veteran's residuals of prostate cancer have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  From November 1, 2014, the Veteran's residuals of prostate cancer have not been manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health.  38 C.F.R. §§ 4.115a, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).


Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2014).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a) (West 2014).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.


Residuals of Prostate Cancer to include Bladder Cancer

Prostate cancer is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (West 2014), which covers malignant neoplasms of the genitourinary system and provides for an initial 100 percent disability rating.  The 100 percent disability rating is provided until at least 6 months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, at which time the Veteran is to be provided a VA examination.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016), based upon that or any subsequent VA examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105 (e) (2016).  If there is no local reoccurrence or metastasis, the service connected genitourinary disease is to be rated on residuals either voiding dysfunction or a renal dysfunction, whichever is predominant.  Id.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a (2016), which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  In this case, the Veteran's residuals are contemplated under urine leakage conditions; therefore, there is no need to discuss urinary frequency or obstructive voiding.

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants the assignment of an 80 percent evaluation.  38 C.F.R. § 4.115a (2016).  The evidence of record does not support a finding that the Veteran's residuals of prostate cancer include renal dysfunction. As such, an increased evaluation under 38 C.F.R. § 4.115a for renal dysfunction is not warranted.

In this case, the Veteran's service-connected residuals of prostate cancer to include bladder cancer is currently evaluated at 60 percent disabling.  In his September 2014 Notice of Disagreement, the Veteran contends a higher evaluation of 80 percent is warranted based on renal dysfunction. The Veteran also requested a new VA examination including laboratory testing to assess his blood urea nitrogen (BUN) and creatinine levels.  The evidence of record is against the Veteran's contention.
In a December 2013 VA Examination, the examiner notes that the Veteran was diagnosed with prostate cancer in 2003.  The condition was treated by placement of seed implants.  In 2007, the Veteran was also diagnosed with bladder cancer and subsequently, he underwent treatment to include a biopsy and tumor removal with chemotherapy.  Both conditions are currently in remission.  Review of the Veteran's VA treatment records indicates that the Veteran undergoes cystoscopy and bladder washing every 6 months.   The records also reference the Veteran's reports of ongoing symptoms to include frequent urination, changing absorbent material numerous times per day, and increased bladder leakage.  Further, due to the severity of his bladder leakage, the Veteran indicated that he was unable to continue his employment as a truck driver. 

In July 2014, the Veteran testified at a hearing to contest the RO's August 2014 findings and to clarify inaccurate information reported during the December 2013 VA Examination.  The Veteran contends that reduction occurred in error based on inaccurate information.  During the hearing, the Veteran clarified that he is required to change absorbent materials on average 5-6 times a day, with minimal activity and 7 or more times per day with increased activity.  He also noted that his VA physician encouraged regular exercise as an alternative treatment for Type II Diabetes.  In support of his claim, the Veteran requested a new VA examination to include testing to assess his BUN and creatinine percentages. 

In December 2015, the Veteran was afforded a Compensation and Pension Examination.  In accordance therewith, the VA examiner prepared a Disability Benefits Questionnaire opining that an 80 percent evaluation was not warranted as the Veteran's laboratory findings show normal BUN and creatinine levels with no indication of renal dysfunction. 

It is worth noting that a November 2010 VA Examination indicates the Veteran's complaints of "a worsening of symptoms."  The Veteran's VA treatment records between July and October 2011 report findings of edema around the neck of the bladder, but not tumors or malignant cells.  The records also indicate that the Veteran reported a "slow stream" during urination and underwent a circumcision to provide relief.  However, no such complaints have been reported or indicated in recent VA examinations or treatment records.  In fact, the Veteran submitted a Statement in Support of Claim in January 2015 requesting reconsideration of the RO's rating reduction but made no reference to a "worsening of symptoms."  Instead, the statement merely noted the Veteran's financial hardship suffered as a result of the change in benefits.

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer.  In reaching this determination, the Board has fully considered the Veteran's lay statements in support of a higher rating.  Here, the Veteran has asserted an increase in use of absorbent materials and prior experience with "slow stream" during urination which has been improved by circumcision and period bladder washes.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His statements, however, are not competent evidence to identify a specific level of disability relating the prostate cancer residuals to the appropriate rating criteria.  

As noted above, a higher evaluation of 80 percent is not warranted unless the record shows poor renal function with persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.
In January 2015, the Veteran submitted a Statement in Support of Claim requesting reconsideration of the RO's rating reduction and noting the Veteran's financial hardship resulting from the change in benefits.  The statement made no reference to experience of symptoms required to establish a higher evaluation.  Further, the medical evidence of record shows recent laboratory findings of normal BUN and creatinine levels with no indication of renal dysfunction.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  Therefore, the Veteran's claim must be denied.


ORDER

The Veteran's claim for entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer to include bladder cancer associated with herbicide exposure is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


